Case 8:20-cv-02268-DOC-DFM Document 42 Filed 12/11/20 Page1lof1 Page ID #:1739
James M. McGuire

HOLWELL SHUSTER & GOLDBERG LLP
425 Lexington Avenue

New York, New York 10017

Telephone: (646) 837-5151

Facsimile: (646) 837-5150

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

ACE PROPERTY & CASUALTY INSURANCE CASE NUMBER
COMPANY 8:20-cv—-02268-DOC (DFM)
Plaintiff(s)
Vv.
MCKESSON CORPORATION, et al. ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR INA
Defendant(s). SPECIFIC CASE PRO HAC VICE [35]

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

McGuire, James M. of | HOLWELL SHUSTER & GOLDBERG LLP
Applicant’s Name (Last Name, First Name & Middle Initial 425 Lexington Avenue
(646) 837-5151 (646) 837-5150 New York, New York 10017
Telephone Number Fax Number
jmcguire@hsegllp.com
E-Mail Address Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
ACE Property & Casualty Insurance Company

 

 

 

 

 

 

 

 

 

 

Name(s) of Partv(ies) Represent Y Plaintiff(s) L) Defendant(s) LC) Other:
and designating as Local Counsel
Endres, Richard S. of | LONDON FISCHER LLP
Designee’s Name (Last Name, First Name & Middle Initial 2505 McCabe Way, Suite 100
144853 (949) 252-0550 (949) 252- Irvine, CA 92614
0553
Designee’s Cal. Bar No. Telephone Number Fax Number
rendres@londonfischer.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
XJGRANTED
LIDENIED: (J © for failure to pay the required fee.
C1 for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
CO for failure to complete Application:
O pursuant to L.R. 83-2.1.3.2: CJ Applicant resides in California: L] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
O pursuant to L.R. 83-2.1.3.4; Local Counsel: CJ is not member of Bar of this Court; L] does not maintain office
District.
LC) because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: CO be refunded OD not be refunded.

Dated: 12/11/2020 Ahk O (pti

 

U.S. District Judge

 

{L0158804 1 }
G-64 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page lofl
Order (05/16)
